DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 5-7 and 15-17 are pending in the application.  Claims 1-4, 8-14 and 18 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2019/005076, filed 02/13/2019, and claims priority benefit of foreign application JP2018-025633, filed 02/16/2018.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formulas 1-3, 1-4 and 1-5, and claimed polymerizable compositions comprising these compounds, are novel and unobvious over the prior art.  The closest prior art is found in KR 2010080145 (cited previously), which discloses the compound 
    PNG
    media_image1.png
    151
    162
    media_image1.png
    Greyscale
, which is similar to the claimed compounds, but which comprises the methacrylate moiety in the adjacent position, and which fails to meet the limitations of current claim 5 regarding the limitations that one of R1 and R2 is a saturated hydrocarbon group having 1 to 4 carbons, that the other one is a hydrogen atom, and that R3 is a hydrogen atom, or claims 6-7 regarding the required methyl group in the claimed position(s).  Further, Applicants have persuasively argued in REMARKS (12/16/2021), in view of the declaration made under 35 U.S.C. 1.132 filed on 08/27/2021, that the claimed compounds unexpectedly have technical effects (i.e. more facile deprotection by acid) that are not predictable by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 5-7 and 15-17, renumbered 1-6 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625